UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-6325



OSCAR LEE TAYLOR,

                                             Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY; HARLEY LAPPIN;        P.
GUANJA, Regional Director; A. GONZALES,

                                             Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-hc-00023-BO)


Submitted:   August 31, 2006            Decided:   September 13, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oscar Lee Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Oscar Lee Taylor, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We     have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Taylor v. Stansberry, No. 5:06-hc-00023-BO

(E.D.N.C. Feb. 3, 2006).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would    not   aid    the

decisional process.

                                                                      AFFIRMED




                                    - 2 -